Order entered June 6, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00662-CR
                              No. 05-21-00663-CR

               PHILLIP LYNN SCHWARTZKOPF, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 1
                           Collin County, Texas
          Trial Court Cause Nos. 001-86990-2020 & 001-86991-2020

                                    ORDER

      We REINSTATE these appeals.

      We granted retained appellate counsel’s motion to abate in which she stated

she had thoroughly reviewed the records in these appeals and researched potential

issues but was unable to identify any viable issues. Knowing she could not file an

Anders brief, she asked for a fourteen-day abatement to allow appellant time to

decide how he wished to proceed with these appeals. Now before the Court is

retained counsel’s May 31, 2022 motion to withdraw in which she states she
communicated with appellant about his options and asked him to let her know by

May 16, 2022 how he wished to proceed; according to counsel, to date, appellant

has not communicated with her about these appeals.

      We GRANT the motion to withdraw. We DIRECT the Clerk of the Court

to remove Kristin R. Brown as appellant’s counsel.

      The clerk’s record does not indicate appellant was declared to be indigent.

Until such time as another attorney makes an appearance on appellant’s behalf,

future correspondence shall be sent to Phillip Lynn Schwartzkopf; 8025 Ohio

Drive, Apt. 7103; Plano, Texas 75024.

      We EXTEND the time to file appellant’s brief to July 11, 2022. In the event

appellant fails to file a brief by the extended due date, the Court may submit this

case without briefing. See TEX. R. APP. P. 31.1(b). In the event appellant files a

brief, the State’s brief will be due on or before August 12, 2022.

      We DIRECT the Clerk to transmit copies of this order to the Honorable

Corinne Mason, Presiding Judge, County Criminal Court No. 1; Kristin R.

Brown, withdrawing counsel; Greg Willis, district attorney; and Phillip Lynn

Schwartzkopf, pro se appellant.



                                             /s/     ERIN A. NOWELL
                                                     JUSTICE